Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Ronald H. Tills, A.J.), entered January 17, 2003 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition seeking to annul respondent’s determination denying petitioner parole release.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Petitioner appeals from a judgment dismissing his petition seeking to annul the Parole Board’s determination denying him parole release. “This appeal must be dismissed as moot because the determination expired during the pendency of this appeal, and the Parole Board denied petitioner’s subsequent request for parole release” (Matter of Patterson v Berbary, 1 AD3d 943, 943 [2003], appeal dismissed and lv denied 2 NY3d 731 [2004]). In any event, Supreme Court properly dismissed *1099the petition. Contrary to the contention of petitioner, the Parole Board properly considered his failure to participate in a sex offender treatment program and the seriousness of the offenses in making its determination (see Matter of Silmon v Travis, 95 NY2d 470, 476-477 [2000]; Matter of Bockeno v New York State Parole Bd., 227 AD2d 751 [1996]). Present—Pigott, Jr., P.J., Green, Scudder, Kehoe and Hayes, JJ.